Exhibit 10.2 September 18, 2015 Simon Bates Dear Simon: Royal Group, Inc. (the “Company”) is engaging in a process that could result in the sale by Axiall Corporation of its building products division or the sale of all or substantially all of the assets of the division (a “Transaction”).In recognition of your past service and in order to encourage your continued attention and dedication to your assigned duties without distraction, and to compensate you for the additional efforts that may be required of you in connection with a potential Transaction, the Company is offering you the opportunity to receive a retention bonus and severance benefits as set forth in this letter agreement (this “Agreement”), provided that you agree to its terms. Any capitalized term that is used, but not defined, in this Agreement shall have the meaning set forth on Annex A. 1.Retention Bonus. (a) If you remain employed by the Company through the earlier of (a) the date of the consummation of a Transaction and (b) December 31, 2017 (the “Commitment Date”), or if your employment is terminated by the Company prior to the consummation of the Transaction, you will receive a lump sum cash payment equal to $600,000.00 USD, payable within five business days after the Commitment Date or termination of employment, as applicable. The Company may, in its discretion, accelerate the vesting and payment of all or any portion of this retention bonus, provided that in no event will any such payment be made later than March 15 of the year following the year in which the Company determines that such payment shall be made. (b)If you remain employed by the Company through the date of the consummation of a Transaction, the Company shall accelerate the vesting of all of the Restricted Stock Units you had been awarded but which had not previously vested at the time of such Transaction, in accordance with Paragraph 19 of the Axiall Corporation Equity Performance and Incentive Plan and subject to the provisions of Section 409A of the Internal Revenue Code (as applicable). 2.Severance Benefits. If your employment is terminated by the Company without Cause, or you voluntarily terminate your employment with Good Reason, in each case during the period that begins on the date you sign this Agreement and ending on the date that is one year following the date of the consummation of a Transaction, then you will be eligible to receive the following (the “Severance Benefits”), provided that you execute a separation agreement and general release substantially in the form attached as Annex B hereto: (a)Continued payment of your base salary, based on the greater of (i) the base salary in effect immediately prior to the date of the consummation of a Transaction and (ii) the base salary in effect immediately prior to the date of termination, for one year following the Simon Bates
